Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161321                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161321
                                                                    COA: 351948
                                                                    Macomb CC: 2016-002243-FC
  CARLTON DOUGLAS YEAGER,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the March 31, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2021
           t0125
                                                                               Clerk